Nos. 04-98-00470-CR & 04-98-00471-CR

Cathy ORTNER,
Appellant

v.

The STATE of Texas,
Appellee

From the 226th Judicial District Court, Bexar County, Texas
Trial Court Nos. 97-CR-3551 & 97-CR-3552
Honorable Sid L. Harle, Judge Presiding

Per Curiam


Sitting:	Catherine Stone, Justice

		Paul W. Green, Justice

		Karen Angelini, Justice


Delivered and Filed:	April 21, 1999


AFFIRMED

	Cathy Ortner pled no contest to intoxication manslaughter and failure to stop and
render aid. Pursuant to a plea bargain, the trial court sentenced her to concurrent seven- and
five-year terms of confinement. On appeal, Ortner contends the trial court erred by denying
her pro-se motion for a new trial. More specifically, she argues her plea was involuntary
because her lawyer guaranteed she would receive community supervision. Because the issues
in this appeal involve the application of well-settled principles of law, we affirm the trial
court's judgment in this memorandum opinion.  See Tex. R. App. P. 47.1.

	Ortner's argument fails for several reasons. First, because Ortner's trial counsel filed 
a motion for new trial on her behalf, the trial court was not required to consider Ortner's pro
se motion. See Ashcraft v. State, 900 S.W.2d 817, 831 (Tex. App.--Corpus Christi 1995, pet.
ref'd & pet. dism'd). Additionally, Ortner was properly admonished, and the record does not
otherwise support her claim that counsel promised her community supervision. See Thomas
v. State, 932 S.W.2d 128, 129 (Tex. App.--San Antonio 1996, no pet.); Crawford v. State,
890 S.W.2d 941, 945 (Tex. App.--San Antonio 1994, no pet.). Thus, the trial court did not
abuse its discretion in overruling Ortner's pro se motion for new trial. We overrule Ortner's
point of error and affirm the trial court's judgment.

							PER CURIAM


DO NOT PUBLISH